DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments, filed 11/08/2021, with respect to the filing date of the present application have been fully considered and are persuasive.  The petition under 37 CFR 1.78(c) and (e) was granted, therefore the previous 35 U.S.C 102 rejection pertaining claim 1 is withdrawn.

Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davison U.S. 7,572,251 (herein referred to as “Davison”).
6.	Regarding Claim 1, Davison teaches a system for applying energy to tissue (Col. 17 lines 30-33) comprising:
A probe having an energy-delivery structure configured for spatiotemporal switching of focal points of energy application about the surface in contact with tissue (Col. 16 lines 5-15, a power sources are coupled to active and return electrodes delivers energy in the vicinity of the tip; Col. 28, lines 45-62, switching spaces the electrodes 464 apart from each other over the tissue area; Col. 18, lines 26-36 alternating the current may be at 12 kHz which is 0.833 ms);
A gas-filled chamber interior of the energy delivery surface (Col. 25, lines 59-61, probe includes a suction connection for aspirating bubbles from the target site, Fig. 31, a gas filled low pressure chamber at the energy delivery surface of the probe); and
A voltage source (Col. 16 lines 5-15 a voltage source coupled to active and return electrodes) configured for creating transitory plasma streamers in the gas to thereby provide spatial and temporal switching of energy coupling to the focal points (Col. 12 lines 31-40, the energy evolved by the energetic electrons may be varied by adjusting factors such as spacing and applied voltage or current; Col. 20 lines 10-55 alternately switching power supply allows generation of electricity in varying voltage levels, which based on specified threshold levels, results in different energy modes including ablation or coagulation modes between the electrodes and the formation of plasma).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794